            Case MDL No. 2875 Document 200 Filed 01/30/19 Page 1 of 2


                    BEFORE THE UNTIED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION

IN RE: Valsartan N-Nitrosodimethylamine
(NDMA) Products Liability Litigation                                         MDL Docket No. 2875


                                 CERTIFICATE OF SERVICE

        In accordance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial
Panel for Multidistrict Litigation, I hereby certify that on January 30, 2019, I electronically filed
the foregoing documents with the clerk for the United States Judicial Panel on Multidistrict
Litigation using the CM/ECF system. I also certify that the foregoing document will be served
today on all counsel of record by transmission of Notice of Electronic Filing generated by
CM/ECF, or as indicated below.

Served via U.S. Mail:

Zhejiang Huahai Pharmaceutical Co., Ltd.
2009 Eastpark Blvd., Cranbury, NJ 08512
(and)
Xunqiao, Linhai, Zhejiang 317024
China

Prinston Pharmaceutical, Inc. d/b/a Solco Healthcare LLC
2002 Eastpark Blvd.,
Cranbury, New Jersey 08512

Solco Healthcare US, LLC
2002 Eastpark Blvd., Ste A
Cranbury, New Jersey 08512

Huahai U.S., Inc.
2002 Eastpark Blvd.,
Cranbury, New Jersey 08512
           Case MDL No. 2875 Document 200 Filed 01/30/19 Page 2 of 2


Dated: January 30, 2019                   Respectfully submitted,


                                          /s/Daniel A Nigh
                                          Daniel A. Nigh
                                          Levin, Papantonio, Thomas, Mitchell,
                                          Rafferty & Proctor, P.A.
                                          316 S. Baylen Street, Suite 600
                                          Pensacola, FL 32502
                                          Phone: (850) 435-7013
                                          Fax: (850) 436-6013
                                          Email: dnigh@levinlaw.com

                                          Attorney for Plaintiff
